Citation Nr: 1233242	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for hypertension to include as secondary to service-connected psychiatric disorder.

2. Entitlement to service connection for impotency, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to June 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and was subsequently transferred to the Montgomery, Alabama, RO.

This appeal was previous before the Board in May 2006, October 2007, and November 2011, at which time it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

As stated above, the Veteran's claims were previously remanded in November 2011 for further development.  

Most recently, the VA examiner provided an addendum opinion expressing his belief that the Veteran's hypertension and erectile dysfunction had mildly progressed and that this was consistent with the normal progression of the diseases.  The examiner stated that he had reviewed Dr. Morgan's statements, but he failed discuss Dr. Morgan's findings as they relate to his opinion as was instructed by the Board in the November 2011 remand.
The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds the November 2011 examination addendum to be inadequate. 

Therefore, the RO did not substantially comply with the Remand directives.  The Board must again remand this claim for these actions to be accomplished.  Id. at 271. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be made available for review by the examiner who presented the nexus opinions expressed in the July 2010 VA examination report and July 2011 and November 2011 VA addendum reports.

2. The examiner should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof.  The examiner should indicate on the examination report that such a review was conducted.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

3. Then, the examiner should provide a nexus opinion as to the likelihood that the Veteran's current hypertension and impotency/erectile dysfunction, are aggravated by his service-connected anxiety disorder or coronary artery disease, as set forth below.

(i) an addendum opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected anxiety disorder and coronary artery disease aggravated (i.e., permanently worsened beyond their natural level of progression) his diagnoses pertaining to his current hypertension and erectile dysfunction disabilities. 

The examiner must review and comment upon Dr. Morgan's findings relating to elevated hypertension and stress/anxiety found in treatment records dated in September and October 2007. 

If such aggravation is found to exist, it would be helpful if the examiner would provide an assessment, if possible, of the baseline level of impairment of the current hypertension and erectile dysfunction disabilities prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected anxiety disorder and/or coronary artery disease.  If it is not possible to provide such an assessment, the examiner should so state. 

(ii) an addendum opinion should be provided as to whether it is at least as likely as not that the Veteran's diagnosed hypertension and/or erectile dysfunction are secondary to any medications taken for his service-connected disabilities of coronary artery disease and/or anxiety disorder. Reasons supporting or rejection the connection must be elaborated and comparisons to previous baselines should be discussed.  
All findings and conclusions should be set forth in a legible report.  A complete rationale with supporting medical evidence for any opinion expressed should be provided.   If the examiner is unable to provide any of the requested addendum opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion. 

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. The RO must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination report/addendum to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


